DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on November 29th, 2021 is acknowledged.
Claims 1, 2, and 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 29th, 2021.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3, 10-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neubardt (U.S. Patent 8,087,325).
	Neubardt discloses a device comprising a cartridge (18 and 20) having at least one implant, such as a pedicle screw (68), and at least one instrument, such as a drill bit (56, 60, 64, etc.; column 3 lines 63-66), a frame (16, 40, etc.) supporting a drive mechanism (22), and a drive assembly (46) including a drive, i.e. the distal end of the 
	Neubardt discloses a method of using the device discussed above on a bone (column 5 lines 43-53) comprising the steps of loading a cartridge having at least one implant (68) and at least one instrument (56, 60, 64, etc.) into the frame, forming a hole in a bone with at least one instrument, such as an awl, a drill bit, and a tap (56 and 60; column 4 lines 34-62) by selectively moving the drive assembly, i.e. retracting shaft 46 to allow the cartridge to be rotated, and the cartridge into alignment with the longitudinal passage of the barrel and selectively actuating, i.e. engaging the distal end/driver of the shaft with the instrument and the implant, and deactuating the drive mechanism, and placing that at least one implant into the hole by moving the drive assembly to a retracted position to withdraw the instrument from the formed hole, moving/rotating the cartridge to place the at least one implant in a use position that is aligned with the longitudinal passage of the barrel, moving the drive assembly to a drive position, i.e. an extended position wherein the shaft is extending through the chamber and through the barrel to move the instrument/implant out the distal end of the barrel, and selectively actuating the drive mechanism, i.e. rotating the drive mechanism to apply rotational force to the drive assembly and the instrument/implant (column 5 lines 14-42).	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Neubardt (U.S. Patent 8,087,325).
	Neubardt discloses the invention as claimed except for the forming step including moving the drive assembly from a retracted position to a driving position at least twice, i.e. the shaft moving the drill bit in and out of the formed hole at least twice. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to perform the method of Neubardt wherein the step of forming the hole includes moving the driving assembly from a retracted position to a driving position at least twice, i.e. move the shaft and drill bit in and out of the formed hole at least twice, in order to remove debris from the hole prior to inserting the implant, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Moving a drill bit in and out of a hole while drilling the hole is well known to help remove additional debris/material chips, remove burrs, etc. from the hole to help facilitate insertion of an implant/fastener into the hole.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Neubardt (U.S. Patent 8,087,325) in view of Jerke (U.S. Publication 2015/0112353).
Neubardt discloses the invention as claimed except for the barrel further comprising a plurality of anchor spikes. Jerke teaches a device comprising a barrel (12), wherein the barrel further comprises a plurality of anchor spikes (60) in order to retain the position of the device during use (page 6 paragraph 64). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the 
The invention od Neubardt as modified by Jerke discloses a method of using the device discussed above wherein further includes the step of engaging the anchoring spikes against bone prior to forming the hole and keeping the anchoring spikes engaged with the bone while forming the hole and placing the implant into the hole. 
Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775